Newman, J.
Two questions are presented: (1) Was the evidence of the former marriage sufficient to sustain the conviction ? And (2) was the reception of the letters in evidence prejudicial error?
The law relating to proof of foreign marriages seems to be that where a formal ceremony of marriage, solemnized in a chürch by a person assuming the office of a priest or minister, is shown, it will be presumed, in favor of -the marriage, that it is in accordance with the law of the country and valid. So, when such a marriage is shown, especially if followed by cohabitation, the burden is on him who denies the validity of the marriage to show that the law required some further act or fact to make it valid. 1 Bishop, Mar., Div. & Sep. §§ 1115-1122; Whart. Or. Law (10th ed.), § 1698, par. 1; Freeman’s note to State v. Hodgskins, 36 Am. Dec. 742-745; Hutehins v. Kimmell, 31 Mich. 126; People v. Loomis, 106 Mich. 250; Raynham v. Canton, 3 Pick. 293-297; Megginson v. Megginson (Oreg.), 14 L. R. A. 540, and cases cited in the notes.
The letters received in evidence seem to have a cogent bearing upon the question of the identity of the plaintiff in error with the Joseph Lanctot who was the husband of Octavia Arvasa. It is not clear that they did not turn- the scale against the plaintiff in error. That they did not cannot be demonstrated. Certainly the writer of the letters addresses *139himself to Octavia as her husband, under the name of Joseph Lanetot, the real name of her husband. Identity of name is of some weight as evidence of identity of person. There came a time when he notified her, in effect, “ My name is to be, no longer Joseph Lanetot, but John 0. Harvey.” This circumstance seems to be well calculated to persuade the jury that John 0. Harvey must be the genuine, original Joseph Lanetot, under an alias.
If these letters were, in truth, what they purport to be and what the state represented them to be, they were confidential communications between husband and wife, which are privileged and protected, and not competent to be received in evidence against the objection of either. It is difficult to conceive of any theory on which they could, consistently, be either offered or received. Certainly, to offer them was utterly inconsistent with the state’s hypothesis of the case. That was that the plaintiff in error was the husband of the party to whom the letters had been written. On this hypothesis, the letters were, clearly, confidential communications between husband and wife, and so incompetent. Their admission was reversible error. Selden v. State, 74 Wis. 27l.
By the Court.— The judgment of the circuit court is reversed, and the cause remanded for a new trial. The warden of the state prison at Waupun will deliver the prisoner, Joseph Lanetot, to the sheriff of Bayfield county, to be held in custody by him until he shall be discharged therefrom according to law.